Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10- 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Strangman in view of Li as discussed below.  The prior art does not teach or suggest a method as claimed including depositing a first deposited layer on a surface of an aerospace component by a chemical vapor deposition (CVD) process; converting the first deposited layer to a crystalline phase; and forming an aluminum oxide region between the first deposited layer and the aerospace component, the aluminum oxide region having a crystalline assembly, wherein the first deposited layer and the aluminum oxide region form a protective coating directly on the aerospace component, the protective coating formed conformally and following a surface topology of the aerospace component.  The prior art does not teach or suggest a method as claimed including depositing a first deposited layer on a surface of an aerospace component by a chemical vapor deposition (CVD) process or an atomic layer deposition (ALD) process; performing a first annealing and oxidizing process to convert the first deposited layer into a preferred crystalline phase; depositing a second deposited layer by the CVD process or the ALD process on the first deposited layer; and performing a second annealing and oxidizing process to convert the second deposited layer into the preferred crystalline phase, wherein the first deposited layer and the second deposited layer form a protective coating directly on the aerospace component, the protective coating formed conformally and following a surface topology of the aerospace component.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strangman (US 20060115660) in view of Li (US 20050158590).
	Regarding Claims 1 and 4, Strangman teaches a method for depositing a coating on an aerospace component comprising nickel and aluminum ([0021], [0024], Fig. 1, 16 and 14).  Strangman teaches coating an alumina layer by an atomic layer deposition process directly on the surface of the aerospace component (Fig. 1, 12, [0025]).  Strangman teaches the layer conformally following a surface topology of the aerospace component (“the metastable alumina layer having a uniform thickness of about 1 micron”, [0011], Fig. 1).  The protective coating of Strangman ([0008]) would provide a physical barrier against oxidation, corrosion, and aluminum depletion.
	Strangman does not explicitly teach the specific ALD method; however, Li teaches an alumina ALD process including exposing an aerospace component sequentially to a first precursor and a first reactant to form a layer by a first atomic layer deposition (ALD) process at a temperature of 100-500 degrees Celsius ([0046]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the ALD of Strangman to include the ALD method of Li because it is a known ALD method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the alumina coating of Strangman with a method as taught in Li.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the conditions of the combined references to be any of the conditions taught in Li, including those within the claimed range, because Li teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references at any of the conditions taught in the reference.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Strangman (US 20060115660) in view of Li (US 20050158590) as applied to claims 1 and 4 above, and further in view of Roeder (US 2016/0181627).
	Regarding Claim 2, Strangman teaches a heat treatment process to transform the ald layer into an interfacial layer comprising crystallographically stable alpha alumina ([0027]).  Strangman does not teach heat treatment in an oxidizing atmosphere; however, Roeder teaches ALD barrier coatings for alloys exposed to high temperature corrosive environments such as turbine blades ([0010]). Roeder teaches crystallinity is preferred and post-deposition annealing in an oxygen containing atmosphere to promote crystallinity of the ALD deposited film ([0028]).  Roeder further teaches anneal may be used to interdiffuse layers to produce a desired overall mixture ([0025]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the heat treatment of the combined references to include an oxygen atmosphere, as taught in Roeder, because Roeder teaches annealing in an oxygen containing atmosphere to promote crystallinity in an ALD film and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the interfacial layer of Strangman with an oxygen atmosphere as in Roeder.
	Regarding Claim 3, Roeder teaches annealing at 850C ([0036]).
	
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strangman (US 20060115660) in view of Li (US 20050158590) as applied to claims 1 and 4 above, and further in view of Litton (US 2004/0038086).
	Regarding Claim 5, Strangman teaches after application of the alumina layer and prior to heat treating, forming a thermal barrier coating by a conventional technique known in the art ([0026]).  Strangman does not explicitly teach the thermal barrier coating applied by CVD; however, Litton teaches thermal barrier coatings applied by any suitable deposition technique in the art including CVD techniques ([0041]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include CVD deposition of the thermal barrier coating, as taught in Litton, because it is a known method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Strangman with CVD application as taught in Litton.
	Regarding Claims 6-9, Strangman teaches the duel thermal barrier coating being layers of alumina and yttria stabilized zirconia.  Stragman does not explicitly teach the claimed layers; however, Li teaches suitable layers for use in multi-layered thermal barrier coatings being alumina, chromia, hafnia, and alloys and compounds thereof ([0034]).  Li teaches sequentially repeating the deposition cycles to create a desirable layer thickness ({0046]). Li teaches different metal precursors may be used at any time to form two or more different alternating coatings ([0046]). Li further teaches mixed precursors may be used to form atomically mixed alloys of different elements ([0046]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the layers of Strangman to include multiple layers and materials as taught in Li, including the claimed materials and layers, because Li teaches they are all suitable for use in multi-layered thermal barrier coatings and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving a protected component with layer materials as suggested in Li.
	


Response to Arguments
Applicant’s arguments, see terminal disclaimer, filed 4/27/2022, with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed 4/27/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed above.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712